In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-14-00101-CV
                             _________________

                  IN RE COMMITMENT OF JOEL LOPEZ
________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 13-10-10753 CV
________________________________________________________________________

                                    OPINION

      The State of Texas filed a petition to civilly commit Joel Lopez as a sexually

violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010

& Supp. 2014) (“the SVP statute”). A jury found that Lopez is a sexually violent

predator, and the trial court rendered a final judgment and an order of civil

commitment. In five appellate issues, Lopez contends the State’s original petition

was barred by the statute of limitations, the trial court erred in allowing improper

jury argument, the evidence is legally and factually insufficient to support the

jury’s finding that Lopez suffers from a behavioral abnormality, and this Court’s

decision in In re Commitment of Richard, No. 09-13-00539-CV, 2014 WL
1
2931852 (Tex. App.—Beaumont June 26, 2014, pet. denied), petition for cert.

filed, ___ U.S.L.W. ___ (U.S. Feb. 10, 2015) (mem. op.) renders Chapter 841 of

the Texas Health and Safety Code unconstitutional. We overrule Lopez’s issues

and affirm the trial court’s judgment.

                    Section 841.041(b)’s Ninety-Day Deadline

      In his first issue, Lopez challenges the trial court’s denial of his motion for

summary judgment. According to Lopez, the State failed to file its petition against

him within the ninety-day deadline reflected in section 841.041(b)(1) of the Texas

Health and Safety Code. Lopez contends that the trial court should have granted

his motion for summary judgment because the ninety-day deadline either created a

mandatory condition precedent to filing suit or a statute of limitations. The State

concedes that it filed its petition outside the ninety-day deadline established in

section 841.041(b)(1) but contends that section 841.041(b)(1) creates a directory

filing deadline and not a mandatory statute of limitations.

      The record reveals that on January 23, 2013, the Texas Department of

Criminal Justice (“the Department”) informed the State that the multidisciplinary

team had determined that Lopez is a repeat sexually violent predator and is likely

to reoffend. The State received the letter on January 31, 2013 and, it is undisputed

that the State timely filed a petition against Lopez in cause number 13-04-04177-

CV on April 19, 2013. However, the State nonsuited its original case against
                                          2
Lopez. The State explained that the original case against Lopez was set for trial on

October 7, 2013, and on the morning of trial, the State was forced to seek a

continuance because its expert witness had been attacked over the weekend and

was unable to testify. During the hearing on the State’s motion for continuance, the

trial court inquired whether there would be a limitation problem with the refiling of

the petition against Lopez. Lopez’s attorney responded, “I don’t think there’s any

limitation on these actions once it’s been filed timely.” The trial court denied the

State’s motion for a continuance.1 Because the State was unable to meet its burden

of proof without its expert’s testimony, the State filed a nonsuit of its petition. The

trial court signed an order of dismissal.

      On the same day it nonsuited the original case, the State refiled its petition

against Lopez on October 7, 2013. On October 23, 2013, Lopez filed his answer to

the State’s petition and raised limitations as an affirmative defense. On December

11, 2013, Lopez filed a motion for summary judgment alleging that the State’s

petition was barred by the statute of limitations since the State filed its petition

later than ninety days after the date Lopez had been referred to the State. The trial

court denied Lopez’s motion without stating its reasons for doing so.




      1
        We note that a visiting judge was sitting for the 435th District Court at the
hearing on the State’s motion for continuance.
                                         3
      We review a trial court’s summary judgment ruling de novo. Provident Life

& Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). In reviewing a

summary judgment, “we take as true all evidence favorable to the nonmovant, and

we indulge every reasonable inference and resolve any doubts in the nonmovant’s

favor.” Id. The movant has the burden to show no genuine issue of material fact

exists and that he is entitled to judgment as a matter of law. Id. at 216. We review

statutory construction de novo. Loaisiga v. Cerda, 379 S.W.3d 248, 254-55 (Tex.

2012). Our objective is to give effect to the Legislature’s intent. Molinet v.

Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). “The plain meaning of the text is the

best expression of legislative intent unless a different meaning is apparent from the

context or the plain meaning leads to absurd or nonsensical results.” Id.

      Lopez contends that the ninety-day deadline in section 841.041(b) creates a

statute of limitations within which the State must file petitions for civil

commitment. We disagree with Lopez’s characterization of the statute, and hold

that section 841.041(b) is properly characterized as a directory filing deadline.

      There is no “absolute test” for a court to apply to determine whether a

statutory provision is directory or mandatory. Chisholm v. Bewley Mills, 287
S.W.2d 943, 945 (Tex. 1956). Generally, statutes that use words like “‘shall’” or

“‘must’” are construed as mandatory, and, therefore, as creating a duty or

obligation. Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001); see also
                                          4
Chisholm, 287 S.W.2d at 945. Section 311.016 of the Texas Government Code

explains that when construing statutes, courts should construe the word “must” as

creating or recognizing a condition precedent unless a different construction is

expressly provided or the context in which the word appears necessarily requires a

different construction. Tex. Gov’t Code Ann. § 311.016 (West 2013). However, in

certain circumstances, courts have construed “shall” and “must” as being directory

rather than mandatory. See, e.g., Lewis v. Jacksonville Bldg. & Loan Ass’n, 540
S.W.2d 307, 309-11 (Tex. 1976); In re Commitment of Letkiewicz, No. 01-13-

00919-CV, 2014 WL 2809819, at *8-11 (Tex. App.—Houston [1st Dist.] June 19,

2014, no pet.) (mem. op.); In re A.G.C., 279 S.W.3d 441, 447 (Tex. App.—

Houston [14th Dist.] 2009, no pet.); Tex. Mut. Ins. Co. v. Vista Cmty. Med. Ctr.,

LLP, 275 S.W.3d 538, 552-53 (Tex. App.—Austin 2008, pet. denied); see also

Chisholm, 287 S.W.2d at 945. Courts generally do not construe statutory

provisions as mandatory when they “are included for the purpose of promoting the

proper, orderly and prompt conduct of business[.]” Chisholm, 287 S.W.2d at 945.

“If a provision requires that an act be performed within a certain time without any

words restraining the act’s performance after that time, the timing provision is

usually directory.” Helena Chem., 47 S.W.3d at 495; see Chisholm, 287 S.W.2d at

945. However, the absence of a noncompliance penalty in a statute with a “must”

provision does not automatically mean that the statute is not mandatory. See
                                        5
Edwards Aquifer Auth. v. Chem. Lime, Ltd., 291 S.W.3d 392, 404 (Tex. 2009).

When the statute does not provide a penalty for noncompliance, the courts look to

the statute’s purpose for guidance in its construction. Id.; Helena Chem., 47
S.W.3d at 494. In construing the statute, we should consider “the entire act, its

nature and object, and the consequences that would follow from each

construction.” Chisholm, 287 S.W.2d at 945.

      Because we consider the entire act in construing section 841.041(b), we

must first give a general overview of the SVP statute to place the provision at issue

in context. The SVP statute requires the Department to notify the multidisciplinary

team (created by the SVP statute) of potential predators that are serving sentences

for certain sexually violent offenses and who may also be considered repeat

sexually violent offenders.2 Tex. Health & Safety Code Ann. §§ 841.021(a);

841.022. The Department is to notify the multidisciplinary team “not later than the

first day of the 16th month before the person’s anticipated release or discharge

date, but under exigent circumstances may give the notice at any time before the

anticipated release or discharge date.” Id. § 841.021(c). Within sixty days of

receiving notice from the Department, the multidisciplinary team must: (1)

      2
         The SVP statute also contains a provision requiring the Department of
State Health Services to notify the multidisciplinary team of the anticipated release
of a person who is committed to the department after having been adjudged not
guilty by reason of insanity of certain sexually violent offenses and may be a
repeat sexually violent offender. Id. § 841.021(b).
                                          6
determine whether the person is a repeat sexually violent offender and whether the

person is likely to commit another sexually violent offense after release; (2) notify

the Department of its determination; and (3) if appropriate, recommend the person

to be assessed for a behavioral abnormality. Id. § 841.022(c). Within sixty days of

the multidisciplinary team’s recommendation, the Department must engage an

expert to assess whether the person suffers from a behavioral abnormality that

makes the person likely to engage in a predatory act of sexual violence. Id. §

841.023(a). If the expert’s assessment leads the Department to believe the person

suffers from a behavioral abnormality, the Department must notify the State’s

attorney within sixty days after the date of the multidisciplinary team’s

recommendation of the Department’s assessment and provide corresponding

documentation thereof. Id. § 841.023(b).

      If a person is referred to the State’s attorney, the State may file a petition

alleging that the person is a sexually violent predator (“SVP”) and stating facts

sufficient to support the allegation. Id. § 841.041(a). Section 841.041(b) provides

that the State’s petition “must be: (1) filed not later than the 90th day after the date

the person is referred to the attorney representing the state; and (2) served on the

person as soon as practicable after the date the petition is filed.” Id. § 841.041(b).

The ninety-day filing deadline commences when the State’s attorney receives the

referral letter from the Department. In re Commitment of Williams, No. 09-14-
                                           7
00029-CV, 2014 WL 4363623, at *1-2 (Tex. App.—Beaumont Sept. 4, 2014, pet.

denied) (mem. op.). The SVP statute requires the judge to conduct a trial to

determine whether the person is an SVP “[n]ot later than the 270th day after the

date [the] petition is served[.]” Tex. Health & Safety Code Ann. § 841.061(a).

However, the SVP statute allows the trial court to continue a trial or hearing if the

person is not substantially prejudiced by the continuance and on the request of

either party and a showing of good cause or on the judge’s own motion in the due

administration of justice. Id. § 841.063.

      In construing section 841.041, we first note that the Legislature titled it,

“Petition Alleging Predator Status[.]” Id. § 841.041. A statute’s heading cannot

limit or expand the actual text’s meaning. Tex. Gov’t Code Ann. § 311.024 (West

2013). That said, we consider the heading as some indication of the Legislature’s

intent. In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 307 (Tex. 2010). We

further note that the text of section 841.041 does not contain the word “limitations”

or any variation thereof. Tex. Health & Safety Code Ann. § 841.041. The statute

does contain the word “must[,]” which makes the provision appear mandatory;

however, the SVP statute does not indicate any consequence for noncompliance

with section 841.041. While the statute’s lack of a consequence weighs in favor of

construing it as a directory provision, the absence of a penalty does not



                                            8
automatically compel the conclusion that it is not a mandatory provision. Thus, we

consider the SVP statute’s purpose. We have previously explained:

      [t]he SVP statute accomplishes dual interests that are possessed by the
      State: (1) the parens patriae power to provide care to its citizens who
      are unable because of emotional disorders to care for themselves; and
      (2) the police power to protect the community from the dangerous
      tendencies of some who lack volitional control over certain types of
      dangerous behaviors.

In re Commitment of Rushing, No. 09-11-00268-CV, 2012 WL 4466421, at *2

(Tex. App.—Beaumont Sept. 27, 2012, no pet.) (mem. op.) (citing In re

Commitment of Fisher, 164 S.W.3d 637, 651 (Tex. 2005)). Section 841.001 of the

SVP statute provides the Legislature’s findings regarding the issues addressed

within the SVP statute and are useful in construing the SVP statute’s purpose:

      The legislature finds that a small but extremely dangerous group of
      sexually violent predators exists and that those predators have a
      behavioral abnormality that is not amenable to traditional mental
      illness treatment modalities and that makes the predators likely to
      engage in repeated predatory acts of sexual violence. The legislature
      finds that the existing involuntary commitment provisions of Subtitle
      C, Title 7, are inadequate to address the risk of repeated predatory
      behavior that sexually violent predators pose to society. The
      legislature further finds that treatment modalities for sexually violent
      predators are different from the traditional treatment modalities for
      persons appropriate for involuntary commitment under Subtitle C,
      Title 7. Thus, the legislature finds that a civil commitment procedure
      for the long-term supervision and treatment of sexually violent
      predators is necessary and in the interest of the state.

Tex. Health & Safety Code Ann. § 841.001 (footnotes omitted). “The intended

result of the statute is to prevent repeated predatory behavior by providing sex
                                         9
offender treatment to persons afflicted with a difficulty controlling their behavior

that predisposes them to sexual violence to the extent they become a menace to the

health and safety of others.” Rushing, 2012 WL 4466421, at *2.

      Based on the goals of the SVP statute as identified above, the deadline

created in section 841.041(b) is properly construed as a provision in which the

Legislature sought to promote “the proper, orderly and prompt conduct of

business” in commitment proceedings under the SVP statute. Chisholm, 287
S.W.2d at 945; see also Letkiewicz, 2014 WL 2809819, *10. The SVP statute’s

provisions show the importance the Legislature has placed on identifying these

dangerous individuals and providing them with the treatment and supervision

needed. See Tex. Health & Safety Code Ann. § 841.001; see also Rushing, 2012
WL 4466421, at *2.

      The purpose behind the SVP statute does not support a construction in which

the Legislature intended to fix a time limitation upon the power of the State to seek

committal against the “extremely dangerous group of sexually violent predators”

known to exist. See Tex. Health & Safety Code Ann. § 841.001. If the Legislature

had intended section 841.041 to be mandatory, it could have easily provided a

consequence for noncompliance, and it did not. See id. § 841.041(b). We hold the

ninety-day provision of section 841.041(b) is a directory filing deadline.



                                         10
       The observance of a directory provision is not necessary to the validity of

the underlying proceeding. Tex. Dep’t of Public Safety v. Dear, 999 S.W.2d 148,

151 (Tex. App.—Austin 1999, no pet.). “If the legal consequence of failing to

comply with a directory provision were the same as that for failing to comply with

a mandatory provision, there would be no meaningful distinction between the

two.” Id. at 152. Thus, if a timing provision is directory and the act is performed,

but just not performed in the time or manner indicated in the statute, the act will be

deemed sufficient provided it accomplishes the substantial purpose of the statute.

See id. (quoting State v. Fox, 133 S.W.2d 987, 990 (Tex. Civ. App.—Austin 1939,

writ ref’d)).

       Here, the purpose of the SVP statute is to prevent repeated predatory

behavior. The State’s actions in this case substantially fulfilled the purpose of the

statute. The question is whether the State substantially complied with the SVP

commitment process, one requirement of which was the filing deadline in section

841.041(b). See Edwards Aquifer Auth., 291 S.W.3d at 403. There is no dispute

that the State filed a petition against Lopez timely, but was forced to nonsuit that

petition because of unforeseen circumstances. The same day that the State filed its

nonsuit of the original case, it refiled its petition against Lopez. At the time the

court agreed to dismiss the original case, Lopez’s counsel informed the court on

the record that he did not believe there would be any limitations issues arising from
                                         11
the nonsuit and dismissal. The parties entered into a Rule 11 agreement in which

they agreed that the responses to discovery in the original case would be honored

by both parties. The trial court ordered all pre-trial documents from the original

case transferred to the refiled case. The trial took place from January 27, 2014

through January 30, 2014, well before Lopez’s release date of April 14, 2014.

Because Lopez has challenged no other actions of the State regarding the pre-suit

civil commitment process, we assume for purposes of this opinion that the State

complied with those other provisions. We conclude, under the circumstances

presented in this case, the State’s actions were sufficient to accomplish the

substantial purpose of the SVP statute. We conclude the trial court did not err in

denying Lopez’s motion for summary judgment. We overrule Lopez’s first issue.

                            Improper Jury Argument

      In his second issue, Lopez contends the trial court erred in allowing the State

to use evidence that was admitted for the limited purpose of explaining the basis of

an expert’s opinion as substantive evidence of its truth during the State’s closing

argument. Lopez specifically complains about the following portion of the State’s

final closing argument:

      I want you to imagine the condition that an individual must be in at 29
      years of age, to hold down a four-year-old child or a six-year-old child
      and to force his erect penis into their anus repeatedly, ejaculate while
      aroused to the entire experience --

                                        12
            [DEFENSE COUNSEL]: Objection, appeals to passion and
      prejudice of the jury.

             THE COURT: Overruled.

             [STATE]: -- and then do it to another child.

A complaint about improper jury argument must ordinarily be preserved by a

timely objection that is overruled. Living Ctrs. of Tex., Inc. v. Peñalver, 256
S.W.3d 678, 680 (Tex. 2008); see Tex. R. App. P. 33.1. A complaint of incurable

argument, by contrast, does not require an objection, but a party is required to

present any complaint regarding incurable jury argument in a motion for new trial

to preserve the complaint for review. Phillips v. Bramlett, 288 S.W.3d 876, 883

(Tex. 2009); see Tex. R. Civ. P. 324(b)(5). Here, Lopez did not object to the

State’s alleged improper argument at trial or in his motion for new trial on the

grounds he now asserts on appeal. Further, Lopez did not argue in his motion for

new trial that the State’s jury argument was incurable. The objection Lopez raised

at trial—that the State’s argument appeals to the passions and prejudices of the

jury—does not comport with his complaint on appeal that the State’s argument

essentially encouraged the jurors to violate the trial court’s limiting instruction. An

issue on appeal must comport with the objection made at trial; otherwise, the issue

is not preserved for appellate review. See In re Commitment of Weissinger, No. 09-

12-00486-CV, 2013 WL 3355758, at *3 (Tex. App.—Beaumont June 27, 2013,

                                          13
pet. denied) (mem. op.). Because Lopez has failed to properly preserve error as to

this issue and has therefore waived it, we overrule his second issue. See Tex. R.

App. P. 33.1(a).

                              Sufficiency Challenges

      In his third and fourth issues, Lopez argues that the evidence is legally and

factually insufficient to support a finding that he has a behavioral abnormality.

Lopez argues that the jury’s finding that he has a behavioral abnormality rests

entirely on the opinion of the State’s expert that Lopez is a pedophile and has more

than a mere possibility of reoffending based on non-substantive evidence admitted

for a limited purpose that Lopez sexually assaulted his two nephews over a period

of one and a half years and other factors not “born out in empiric research.”

      In a legal sufficiency challenge in an SVP case, we assess all the evidence in

the light most favorable to the verdict to determine whether any rational trier of

fact could find, beyond a reasonable doubt, the elements required for commitment

under the SVP statute. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex.

App.—Beaumont 2002, pet. denied). It is the factfinder’s responsibility to fairly

resolve conflicts in testimony, weigh the evidence, and draw reasonable inferences

from basic facts to ultimate facts. Id. at 887. In a factual sufficiency challenge, we

weigh the evidence to determine “whether a verdict that is supported by legally

sufficient evidence nevertheless reflects a risk of injustice that would compel
                                         14
ordering a new trial.” In re Commitment of Day, 342 S.W.3d 193, 213 (Tex.

App.—Beaumont 2011, pet. denied).

      In an SVP case, the State must prove, beyond a reasonable doubt, that a

person is a sexually violent predator. Tex. Health & Safety Code Ann. §

841.062(a). The SVP statute provides that a “sexually violent predator” is a “repeat

sexually violent offender[]” who “suffers from a behavioral abnormality that

makes the person likely to engage in a predatory act of sexual violence.” Id. §

841.003(a). Section 841.002 defines “‘[b]ehavioral abnormality’” as “a congenital

or acquired condition that, by affecting a person’s emotional or volitional capacity,

predisposes the person to commit a sexually violent offense, to the extent that the

person becomes a menace to the health and safety of another person.” Id. §

841.002(2).

      During trial, the jury heard Lopez’s admissions that he has two convictions

for aggravated sexual assault of a child, that he sexually assaulted children because

of lack of intimacy in his adult life, and that he sexually offended although he

knew it was wrong. Lopez admitted to having been arrested for possession of

marijuana, arrested twice for public intoxication, and receiving three convictions

for driving while intoxicated.

      Lopez testified that he was also convicted of robbery and had trouble

complying with the reporting terms of his probation. Lopez testified that although
                                         15
he knew he would go to prison if he violated the terms of his probation, he quit

reporting to his probation officer anyway. When his probation was revoked, Lopez

received a five-year sentence. Lopez was released on parole from that sentence,

and while he was on parole, he received his two convictions for aggravated sexual

assault of a child. Lopez testified that he has been able to follow the rules in prison,

but admitted that he does not do well when he is placed on probation.

      Lopez testified that the two children he offended against were his nephews,

ages four and six, respectively, at the time of the assaults. Lopez testified that he

lied during his deposition when he denied having sexually assaulted his youngest

nephew. Regarding his older nephew, Lopez also admitted to lying during his

deposition when he denied having penetrated the child anally. Lopez admitted that

he sexually assaulted each child once, but he denied that he sexually assaulted

either child numerous times over a period of a year and a half. Lopez admitted that

he became sexually aroused by contact with his nephews. However, Lopez denied

being sexually attracted to children generally and denied specifically that he had

been sexually attracted to his nephews when he sexually assaulted them.

      Lopez testified that he completed a nine-month sex-offender-treatment

program, but agrees he needs additional treatment. He candidly admitted that he

does not know what his triggers are. He professed though that he is at his highest

risk when he is lacking intimacy in his life and that he needs to avoid “any place
                                          16
where kids may hang out, arcades, beaches, [and] parks.” He admitted further that

he would need to avoid being alone with children. Lopez admitted that he is a sex

offender, that he can never be cured, and that he needs to know how to manage his

condition. He testified that he could not truthfully say he would never lose control

of his sexual urges again. However, Lopez denied that he continues to have deviant

sexual thoughts.

      Lopez is remorseful for what he did to his two nephews. Lopez explained

that he was drinking at the time of his sexual offenses, but he denied being

“drunk[.]” While Lopez contends that he quit drinking when he went to prison, he

admitted that he has not received any substance abuse treatment while in prison.

      Dr. David Self, a medical doctor specializing in general and forensic

psychiatry, testified that Lopez has a behavioral abnormality that makes him likely

to engage in a predatory act of sexual violence. Self opined that Lopez is sexually

deviant. Self diagnosed Lopez with “nonspecific personality disorder with

prominent antisocial traits[,]” substance abuse in institutional remission, and male-

attracted pedophilic disorder, nonexclusive type. Self explained to the jury that

pedophiles that abuse male children are at the highest risk—they are most likely to

reoffend, they are likely to offend the most number of victims in comparison to

other paraphilic sexual deviants, and they have a longer deviancy period into the

life cycle than most others. Self testified that pedophilia is a lifelong disease that
                                         17
cannot be cured. Self explained that certain identified risk factors increase Lopez’s

risk for re-offending: he suffers from sexual deviance, maintains attitudes tolerant

of sexual assault, committed the offenses while under state supervision over an

extended time span of a year and a half, has an unstable lifestyle manifesting in

criminality, and suffers from substance abuse. Contrary to Lopez’s testimony, Self

maintains that he does not believe Lopez has truly demonstrated empathy for his

victims.

      Dr. Self reported that Dr. Jason Dunham also concluded that Lopez has a

behavioral abnormality. Self testified that Dunham scored Lopez on the Static-99R

as being at low-moderate risk for re-offense, but Dunham clinically adjusted the

score to indicate that Lopez is at high risk. Self explained to the jury that the Static-

99R alone could not arrive at an accurate risk level for Lopez. He explained that

Dunham adjusted the score to reflect for the duration, the likely number of

offenses, and the nature of offenses that Lopez actually committed. Self testified

that there was credible evidence in the records he reviewed that indicated that

Lopez had engaged in extensive sexual abuse in the form of anal intercourse with

each child on several occasions and had been abusing at least one of the children

for a year and a half.

      Self acknowledged on cross-examination that there does tend to be a

decrease in behaviors associated with antisocial personality disorder as people age,
                                           18
but explained that there is no change in the absence of empathy, remorse, or

responsibility for one’s actions associated with aging. Self reported that this

decrease in behavior begins to become evident in the fourth decade of life and

acknowledged that Lopez was about fifty-three years old at the time of trial.

      Self observed that Lopez’s testimony at trial indicates that he still has not

taken full responsibility for his complete offensive history as he is only willing to

admit to sexually assaulting each of his nephews once. Further, Lopez has not fully

accepted that he has a problem with pedophilia or sexual deviancy as he continues

to deny his sexual attraction to children.

      The jury heard Self’s testimony that Lopez has a behavioral abnormality that

makes him likely to engage in predatory acts of sexual violence, as well as

evidence of Lopez’s risk factors, sexual offenses, and diagnoses. The jury heard

Lopez’s admissions and testimony, including that he does not do well while on

probation. The jury was entitled to infer Lopez’s current dangerousness from Self’s

testimony, Lopez’s past behavior, and Lopez’s own testimony. See In re

Commitment of Wilson, No. 09-08-00043-CV, 2009 WL 2616921, at *5 (Tex.

App.—Beaumont Aug. 27, 2009, no pet.) (mem. op.). The jury, as the sole judge of

the weight and credibility of the evidence, could reasonably conclude that Lopez

suffers from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence. See In re Commitment of Lowe, No. 09-14-00098-
                                             19
CV, 2014 WL 4363624, at *2 (Tex. App.—Beaumont Sept. 4, 2014, no pet.)

(mem. op.).

      Viewing the evidence in the light most favorable to the verdict, a rational

jury could have found, beyond a reasonable doubt, that Lopez suffers from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence. Therefore, we conclude, the evidence is legally sufficient. See Mullens,
92 S.W.3d at 885. Weighing all the evidence, the verdict does not reflect a risk of

injustice that would compel ordering a new trial. See Day, 342 S.W.3d at 213. We

overrule Lopez’s third and fourth issues.

                           In re Commitment of Richard

      In his fifth issue, Lopez argues that this Court’s decision in Richard renders

Chapter 841 of the Texas Health and Safety Code unconstitutional. We have

recently addressed and rejected this same argument. See In re Commitment of

Lucero, No. 09-14-00157-CV, 2015 WL 474604, at *9-10 (Tex. App.—Beaumont

Feb. 5, 2015, no pet. h.) (mem. op.). For the reasons discussed in Lucero, we

conclude that Lopez has not shown that the SVP statute is unconstitutional. We

overrule Lopez’s fifth issue.3


      3
        Lopez complains that the ruling in Richard allows the civil commitment of
a person who has not been diagnosed with any mental disorder or condition. Here,
the record demonstrates that Lopez was diagnosed by Dr. Self to have sexual
deviance (pedophilia), and a nonspecific personality disorder with prominent
                                        20
      Having overruled all of Lopez’s issues on appeal, we affirm the trial court’s

judgment.

      AFFIRMED.


                                            ______________________________
                                                   CHARLES KREGER
                                                        Justice


Submitted on December 1, 2014
Opinion Delivered April 9, 2015

Before Kreger, Horton and Johnson, JJ.




antisocial traits. Dr. Self concluded that Lopez has a behavioral abnormality that
makes him likely to engage in a predatory act of sexual violence.
                                         21